DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2022 and 08/24/2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 12-13, and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Yamada (US 2008/0096026) in view of Wheatley (US 2019/0391307, of record). 
Regarding claim 12, Yamada discloses a glass comprising a curved surface area (see Fig 3A) that comprises a printed layer formed thereon with a thermally-curable first ink (see Fig 5; Para [0049]; a printed layer comprising layers 12, 11, 15, and 14 including a first printed ceramic ink 12), wherein: the printed layer is formed on the curved surface area (see Fig 5; Para [0065]; surface area of printed layer is curved/bent); the printed layer comprises a first printed layer and a second printed layer (see Fig 5; Para [0059]; a second printed layer 14 is included in said printed layer); the first printed layer is formed with a thermally-curable first ink; the second printed layer is formed with a thermally curable second ink (see Fig 5; Para [0063]; masking 12 and 14 are cured through heating of glass substrate); the first printed layer and the second printed layer have different visible light transmittances from each other; the first printed layer has the visible light transmittance higher than the visible light transmittance of the second printed layer (see Fig 5; Para [0021]; light transmittance of first masking 12 is higher than second masking); and the first printed layer has a film thickness being constant in the curved surface area or being in a range in which an uneven color does not occur in the curved surface area (see Figs 1 and 5; film thickness of layer 12 is constant around glass substrate).
Yamada does not disclose wherein the first printed layer has the visible light transmittance of 1% or less. Yamada and Wheatley are related because both disclose glass. 
Wheatley discloses glass (see Fig 11) wherein the first printed layer has the visible light transmittance of 1% or less (see Fig 11; Para [0071]; average visible transmittance may be less than 0.1%). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Yamada with wherein the first printed layer has the visible light transmittance of 1% or less of Wheatley for the purposes of meeting the optical requirements of display devices by reducing the amount of visible light.
Regarding claim 15, Yamada in view of Wheatley discloses the glass (Wheatley: see Fig 11) according to claim 12, wherein the second printed layer has the visible light transmittance of 0.010% or less (Wheatley: see Fig 11; Para [0071 and 0224]; average visible transmittance may be less than 0.01% for optical filter).
Regarding claim 17, Yamada in view of Wheatley discloses the glass according to claim 12 (Yamada: see Fig 5), wherein the glass is a multiply curved glass (Yamada: see Fig 5; glass is a multiply curved glass with multiple curved glass layers). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2008/0096026) in view of Wheatley (US 2019/0391307, of record) as applied to claim 12 above, and further in view of Yaba (US 5,149,351, of record).
Regarding claim 16, Yamada in view of Wheatley discloses the glass according to claim 12. Yamada in view of Wheatley does not disclose wherein the glass is a chemically strengthened glass. Yamada in view of Wheatley and Yaba are related because both disclose glass. 
Yaba discloses glass (Yaba: see Fig 2), wherein the glass is a chemically strengthened glass (Yaba: see Fig 2; Col 5, lines 54-61; bent glass sheet is chemically strengthened by ion exchange).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Yamada in view of Wheatley with wherein the glass is a chemically strengthened glass of Yaba for the purposes of meeting the material requirements of display device by increasing the strength of the base glass.
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2008/0096026) in view of Wheatley (US 2019/0391307, of record) as applied to claim 12 above, and further in view of Kobayashi (US 2009/0159345, of record).
Regarding claim 13, Yamada in view of Wheatley discloses the glass according to claim 12. Yamada in view of Wheatley does not disclose wherein the first printed layer is an infrared transmitting layer, and the second printed layer is alight shielding layer. Yamada in view of Wheatley and Kobayashi are related because both disclose glass. 
Kobayashi discloses glass (see Fig 1) wherein the first printed layer is an infrared transmitting layer, and the second printed layer is a light shielding layer (see Fig 1; Para [0064 and 0070]; a first layer, transmission layer 22, transmits light in the infrared region and a second layer, light shielding layer 23). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Yamada in view of Wheatley with wherein the first printed layer is an infrared transmitting layer, and the second printed layer is a light shielding layer of Kobayashi for the purposes of improving the wavelength selection capabilities of the glass to remove unnecessary light from being transmitted. 
Regarding claim 18, Yamada in view of Wheatley discloses the glass according to claim 12. Yamada in view of Wheatley does not disclose wherein the glass is a cover glass. Yaba in view of Wheatley and Kobayashi are related because both disclose glass. 
Kobayashi discloses glass (see Fig 1) wherein the glass is a cover glass (see Fig 1; Para [0024]; the display medium comprises glass substrate which covers the device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Yamada in view of Wheatley with wherein the glass is a cover glass of Kobayashi for the purposes of improving the light shielding capabilities of a display device in order to improve device performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okahata (US 2009/0183828) discloses glass containing printed layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872